Citation Nr: 0842182	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  03-25 920	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUES

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for a chronic disability of the sinuses.

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for arthritis of the knees and ankles.

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for paranoid schizophrenia.

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for defective vision.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in June 2004, when it was remanded for 
further evidentiary and procedural development.  Such 
development having been completed, the matter is once again 
before the Board for further appellate review.

The veteran presented sworn testimony in support of his 
claims during a hearing held at the RO in June 2005.

The issues of whether new and material evidence has been 
presented to reopen a previously-denied claim for entitlement 
to service connection for paranoid schizophrenia and for 
defective vision is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the June 1990 denial of service 
connection for a chronic disability of the sinuses and the 
November 1994 denial of service connection for arthritis does 
not tend to show that the veteran had a chronic disability of 
the sinuses or arthritis during service, or for many years 
after service, and does not indicate any other relationship 
to service.


CONCLUSION OF LAW

Evidence received since the June 1990 denial of service 
connection for a chronic disability of the sinuses and the 
November 1994 denial of service connection for arthritis is 
not new and material, therefore these decisions remain final 
and are not reopened.  38 U.S.C.A. § 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156 (2001); 38 C.F.R. §§ 20.302, 
20.1103 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for "arthritis" was most recently denied 
in a November 1994 rating decision.  The veteran did not 
appeal the decision and it thus became final one year after 
he was notified of the decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  The veteran now seeks to 
reopen this claim.

Service connection for a chronic disability of the sinuses 
was most recently denied by the Board in June 1990.  The 
Board's decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  The veteran seeks to reopen this claim, as well.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the veteran was informed of these elements with 
regard to his claims in a letter of November 2002.  The 
veteran was notified specifically of how the VA assigns 
disability ratings and effective dates in an October 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

With regard to claims to reopen based upon the submission of 
new and material evidence, the Court of Appeals for Veterans 
Claims (Court) has held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA, it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Although the veteran has not received a formal Kent-
tailored letter, in light of the history of the case, 
including the veteran's multiple prior attempts to reopen his 
claims, and the previous Board remand; the Board finds that 
the veteran has been effectively notified of the type of 
evidence which would substantiate his claim and of the 
respective responsibilities to obtain it.  Furthermore, we 
find that in his hearing testimony and written contentions 
the veteran has demonstrated a reasonable understanding of 
the concepts of new and material evidence.

VA medical records, service medical records, the veteran's 
employment records, and VA medical examinations have been 
obtained in support of the veteran's claims.  The veteran has 
availed himself of the opportunity to present sworn testimony 
in support of his claims.  We are satisfied that all relevant 
and obtainable evidence pertaining to the issues decided 
herein has been obtained.  All relevant records and 
contentions have been carefully reviewed.  The veteran does 
not contend that there are and the Board has not identified 
any further areas of inquiry pertinent to the issue resolved 
in this decision.  Thus, the Board concludes that VA has 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A final decision cannot be reopened unless new and material 
evidence is presented.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For this purpose, the credibility of 
evidence, although not its weight, is to be presumed.  Once 
the claim is reopened, the presumption of credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection for arthritis was previously denied on the 
basis that there was no indication of arthritis, or indeed 
any complaints involving the veteran's knees and ankles 
during service or within one year of his discharge from 
service.  Service connection for a chronic disability of the 
sinuses was previously denied on the basis that sinusitis was 
not shown during service and chronic sinusitis was not shown 
until many years after service.  The evidence of record at 
the time included the veteran's service medical treatment 
records, post-service VA treatment records, in addition to 
the veteran's own contentions.  

In the effort to reopen the claims for service connection, 
the veteran has submitted essentially his own contentions 
only.  His contentions are not particularly specific, 
however, as they mostly focus on his belief that service 
connection for arthritis and a sinus disability are 
warranted.  He does not provide any specificity as to why he 
holds this belief, however.  

The veteran has also identified multiple VA medical treatment 
records reflecting post-service medical treatment, which the 
VA has assisted him in obtaining.  These records are 
voluminous and have been thoroughly reviewed in connection 
with the instant appeal.  They reflect current treatment 
only, however, and do not contain any additional information 
as to the etiology or date of onset of the veteran's 
sinusitis or arthritis.  No connection to service is shown or 
postulated in any of these new records.  As such, none of it 
can be said to bear directly and substantially upon the 
specific matters under consideration.  Records reflecting 
only current treatment and evaluation, and containing no 
information relevant to the issue of whether service 
connection is warranted do not constitute new and material 
evidence because they do not create a reasonable possibility 
that when viewed together with all the evidence the outcome 
will change.  Cox v. Brown, 5 Vet. App. 95 (1993).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  To the extent that the veteran's 
own contentions actually constitute a conclusion of a medical 
nature, the Board finds the veteran incompetent to render 
such conclusions.  Espiritu.  The Court has specifically held 
that lay assertions of medical causation cannot suffice to 
reopen a previously-denied claim.  Marciniak v. Brown, 
10 Vet. App. 198 (1997).  Thus, the veteran's own contentions 
cannot serve to reopen the previously-denied claims.  

In short, the veteran has not submitted any evidence which 
could be considered new and material, as defined by the 
governing regulation.  When new and material evidence has not 
been submitted in a previously disallowed claim "[f]urther 
analysis . . . is neither required, nor permitted."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  In the absence of new 
and material evidence, the previously-denied claims cannot be 
reopened and his application to reopen must be denied.


ORDER

New and material evidence not having been submitted, the 
previously-denied claim for entitlement to service connection 
for a chronic disability of the sinuses is denied.

New and material evidence not having been submitted, the 
previously-denied claim for entitlement to service connection 
for arthritis of the knees and ankles is denied.


REMAND

Service connection for a disability of the left eye was 
initially denied in a November 1976 rating decision, on the 
basis that the veteran's left eye disability (exotropia and 
amblyopia) was congenital in nature, had pre-existed service, 
underwent remedial surgery during service, and had not 
worsened or undergone aggravation during service.  The 
disability was later characterized as defective vision, and 
has been so denominated since that time, by both the veteran 
and the VA.  The claim was most recently denied by the RO in 
July 2000.

Service connection for schizophrenia was finally-denied by 
the Board in January 1981 and most recently denied by the RO 
in July 2000.  

During the hearing on appeal held at the RO, the veteran 
testified that he had been hospitalized for the treatment of 
his mental disorder during service upon at least one 
occasion.  He testified that he had experienced a mental 
breakdown while having training at Sheppard Air Force Base 
and had been hospitalized.  He also testified that he had 
been hospitalized at Wright Patterson Air Force Base for a 
period of three months, during which time he underwent eye 
surgery and was also treated for nervousness and 
hallucinations.  

Although the veteran's service treatment records were 
requested and obtained from the appropriate storage facility, 
no clinical hospital records or mental health treatment 
records were requested.  The report of the general medical 
examination conducted in conjunction with the veteran's 
separation from service reveals that he was treated during 
service with Librium, an anti-anxiety drug.  None of the 
available service medical records reflect such treatment, 
however, supporting the veteran's hearing testimony that he 
received such treatment in the hospital, and/or indicating 
the existence of additional mental health treatment records.  

Prior to further review of the veteran's application to 
reopen the previously-denied claim for entitlement to service 
connection for schizophrenia, the Board is of the opinion 
that the veteran's service clinical hospitalization records 
and mental health treatment records should be obtained for 
review by adjudicators.  Similarly, it would be premature to 
render a decision on the veteran's claim for entitlement to 
service connection for defective vision prior to receiving 
the complete records reflecting the left eye surgery.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to secure the 
veteran's service clinical 
hospitalization records and mental health 
treatment records through official 
channels.  Specifically, hospitalization 
records reflecting hospital treatment at 
Sheppard Air Force Base from January 1974 
to February 1974, and from Wright 
Patterson Air Force Base from September 
1974 to October 1974 should be obtained.  
Mental health treatment records 
reflecting any mental health treatment 
provided to the veteran during his entire 
three years of service should be 
obtained.  (He apparently was at Lackland 
Air Force base between October 1973 and 
December 1973, at Sheppard Air Force Base 
between January 1974 and February 1974, 
at Loring Air Force Base between March 
1974 and September 1975, at Kunsan South 
Korea Air Base between September 1975 and 
May 1976, and at Shaw Air Force Base from 
May 1976 to October 1976.)  All efforts 
to obtain these records should be fully 
documented for the claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, conducting any further 
evidentiary development which may become 
apparent at this time, such as obtaining 
a medical opinion or opinions, if 
indicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 




Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


